Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 22, 2016

                                      No. 04-16-00547-CV

                          IN THE INTEREST OF M.T., A CHILD,

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015PA01326
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. Appellant’s brief was filed on November 3, 2016, making appellee’s brief
due November 23, 2016. The appellee filed a motion for extension of time requesting a twenty-
day extension to file its brief. The motion is GRANTED. Appellee’s brief must be filed no later
than December 13, 2016. Given the time constraints governing the disposition of this appeal,
further requests for extensions of time will be disfavored.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of November, 2016.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court